               Case
                Case3:19-cv-06039-RAJ
                     3:19-cv-06039-RAJ Document
                                        Document17-2
                                                 19 Filed
                                                     Filed04/21/20
                                                           04/16/20 Page
                                                                     Page11ofof22


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10   MICHAEL B. JOHNSON,                                Civil No. 3:19-CV-06039-RAJ

11            Plaintiff,

12            vs.                                        JUDGMENT

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            IT IS ORDERED AND ADJUDGED that this case is reversed and remanded pursuant to

16   sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social Security for further

17   administrative proceedings pursuant to this Court’s ORDER of remand, issued on April 21,

18   2020.

19            JUDGMENT is entered for Plaintiff, and this case is closed.

20            Dated this 21st day of April, 2020.

21

22                                                  ____________________________________
                                                    THE HONORABLE RICHARD A. JONES
23                                                  UNITED STATES DISTRICT COURT

24

     Page 1         JUDGMENT - [3:19-CV-06039-RAJ]
              Case
               Case3:19-cv-06039-RAJ
                    3:19-cv-06039-RAJ Document
                                       Document17-2
                                                19 Filed
                                                    Filed04/21/20
                                                          04/16/20 Page
                                                                    Page22ofof22


 1

 2   Presented by:

 3   s/ Leisa A. Wolf
     LEISA A. WOLF
 4   Special Assistant U.S. Attorney
     Office of the General Counsel
 5   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 6   Seattle, WA 98104-7075
     Telephone: (206) 615-3621
 7   Fax: (206) 615-2531
     leisa.wolf@ssa.gov
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     JUDGMENT - [3:19-CV-06039-RAJ]
